—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered March 14, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea, without holding a hearing. Defendant’s incredible claim of intoxication from his alleged ingestion of drugs ten minutes before taking the plea was contradicted by defendant’s lucid plea allocution and the court’s own recollection of defendant’s normal demeanor thereat (see, People v Bermudez, 228 AD2d 237, lv denied 89 NY2d 919; People v Rivera, 191 AD2d 209, appeal withdrawn 81 NY2d 975). Concur — Sullivan, J. P., Milonas, Rosenberger, Nardelli and Williams, JJ.